Hough, J.
On the 8th day of June, 1878, John E. Stonebreaker and the defendant, H. E. Jensen, executed a note to the plaintiff, A. W. Williams, for $475, due three months after date, on which this suit is founded. About the time of the maturity of the note, Williams agreed with Stonebreaker that if he would get his wife, Alicia M. Stone-breaker, to sign the note, he would extend the time of payment to August 1st, 1879. Williams knew that Jensen, who signed the note as joint maker, was surety only, and it is conceded that Jensen did not know at the time, that Mrs. Stonebreaker had signed the note, or that Williams had agreed to extend the time of payment, and he never consented thereto. There is no testimony tending to show that at the time she signed the note Mrs. Stone-breaker had any separate estate.
Jensen now contends that he is released from all liability on said note, for two reasons; 1st, Because the addition of the name of Mrs. Stonebreaker as a joint maker of said note is such an alteration as discharged him ; and 2nd, Because the time of payment was extended by the plaintiff' in pursuance of a valid contract therefor, without his consent.
i. mabbied woman SIGNING without sep arden of proof As the signature of Mrs. Stonebreaker imposed upon her no legal liability whatever, being in contemplation of law a nullity, the responsibility of the par- ^ ties to the note was m no way increased or diminished or otherwise changed by the addition of her name thereto. Precisely the same legal *684liability attaches to all the parties, since Mrs. Stonebreaker signed the note, which previously attached to them, and the same rights and remedies, and none other, exist, which previously existed. If all the original parties to the note had consented to the addition of her name, it would not in the slightest degree have altered their relations to the note, or to each other. As the consent of the parties could add nothing to the validity of her signatui’e,' neither can the absence of consent constitute her signature an alteration of the note. When written, it was in the eye of the law, and still is, nothing — and the defendant remains liable •just as he was before it was appended. It is unnecessary to cite authorities in a case like this. The general rule is well understood ; we have found no case in all respects like the present, and no light is to be drawn from analogous cases. We pronounce Mrs. Stonebreaker’s signature to be ho alteration. An alteration ex vi termini imports a change in some particular. Her signature changed nothing. Vide Cushing v. Field, 10 Reporter 334. If she had capacity to contract by reason of having a separate estate, the burden was on the defendant to show it.
2. consideration, WHAT IS A SUFFIcibnt: surety release by exten- • sion of time. As to the second point. The bill of exceptions contains the following statement: “Mrs. Stonebreaker, who signed the note, was my wife, and she signed ° 7 . 7 ° the note in consideration of Mr. Williams giving me additional time to pay it. He agreed if I would get my wife to sign the note he would extend the time to August 1st, 1879.” Williams doubtless intended and expected not only to obtain the signature of Mrs. Stonebreaker but to obtain also some obligation on her part. Yet he must be presumed to know the law, and to know, therefore, that her signature could create no legal obligation. Mrs. Stonebreaker appears before us only as a married woman without any separate estate, and, therefore, powerless to contract. Whether Mrs. Stonebreaker was seized of property not her separate estate, which the defendant supposed she might feel some moral obligation to *685apply to the payment of the note which he desired her to sign, is not disclosed by the record. Whatever may have been his motive, he agreed to extend the time of payment upon the condition that her husband would obtain her signature to the note; and the obtainment of her signature, though such signature be of no value to Williams, constitutes a sufficient consideration for his agreement to extend the time of payment. It is not always necessary that the consideration for a promise should be of some value to the promisor. Damage or inconvenience to the promisee is a sufficient consideration, and where the court can see that there may have been such inconvenience, it will uphold the contract. It may have been an inconvenience for Stone-breaker to secure the signature of his wife, and tliis much appearing, the law will shut its eyes to the inequality between the .consideration and the promise. In the case of Lindell v. Rokes, 60 Mo. 250, Rokes promised to pay Lindell $50 if the latter would abstain from the use of intoxicating liquors and beer for a stated length of time, and the promise was held to be valid and binding.. In Haigh v. Brooks, 10 Ad. & El. 309, it was held that a piece of paper upon which a void contract was written was a sufficient consideration for a guaranty of £10,000; and in Sturlyn v. Albany, Cro. Eliz. 67, the showing of a deed was held to be a sufficient consideration for a promise to pay rent. In Brooks v. Ball, 18 Johns. 337, a promise to pay a certain demand if the claimant would swear to its correctness, was enforced. Any trouble or labor however slight, undertaken by. one person at the request of another, will support a promise by such other person, although the trouble or labor be of no benefit to the promisor. Addison on Contracts, (Morgan's Ed.) § 9; Clark v. Sigourney, 17 Conn. 511. Being of opinion that the agreement to extend the time of payment was supported by a sufficient consideration, the judgment, which was for the defendant, will be affirmed'.
The other judges concur.